Citation Nr: 1755778	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1976 to March 1978, with additional Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral hearing loss is related to his in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed bilateral hearing loss (see 38 C.F.R. § 3.385; November 2011 VA audiological examination) was caused by his acknowledged in-service exposure to airplane engine noise and computer noise.  As the Veteran does not contend, and the record does not suggest, that he was diagnosed with hearing loss in service, within one year of service, or had continuous symptoms from service to the date of his diagnosis, a nexus opinion is required to establish entitlement to service connection.

In connection with his claim for service connection, the Veteran was afforded a VA examination in November 2011.  At that time, he reported in-service exposure to aircraft noise and noise associated with large computers.  After reviewing the record and examining the Veteran, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or related to his military service.  In support thereof, the examiner noted that, upon audiometric testing in 1975 and 1980, all thresholds are well within the normal limit with no significant change from 1975 to 1980, from 500-4000 Hertz bilaterally.  However, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley, supra.  Further, the examiner failed to discuss threshold shifts documented between the Veteran's September 1975 entrance audiogram, July 1977 hearing conservation testing, and his March 1978 separation audiogram, which showed decreases in the Veteran's hearing acuity during service.  See September 1975, July 1977, and March 1978 audiograms. 

The record also contains a July 2013 letter from the Veteran's private audiologist, Dr. J.N., in which he opined the Veteran's hearing loss was related to his military service.  In support thereof, he noted hearing loss can be caused by noise exposure and that it can take decades for hearing loss to manifest to a measurable degree following exposure to excessive noise.

Thereafter, the Veteran's representative submitted a May 2007 article from The Journal of School Health, titled Noise and Hearing Loss: A Review.  In the article, the author noted a limited ability to detect the beginning stages of noise-induced hearing loss and that such hearing loss (caused by the destruction of ear hair cells) is not reversible.  Another article was submitted from the Website of the State of South Dakota Department of Health, titled Risk Factors for Delayed-Onset Hearing Loss.  In that article, the author noted that noise can permanently damage the inner ear and over a period of time cause permanent hearing loss.  While the articles do not have any specific findings related to the Veteran's hearing loss, the Board still finds them to be competent medical evidence as to the possibility of delayed-onset noise induced hearing loss.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to his acknowledged in-service noise exposure.  In this regard, the Board finds the Veteran's private audiologist's assessment to be highly probative.  Specifically, while his opinion was accompanied by an admittedly succinct rationale, it is bolstered by the subsequently submitted treatise evidence indicating noise-induced hearing loss is difficult to assess in its early stages and that hearing loss of this nature is non-reversible.  Further, the VA examiner failed to address the Veteran's in-service threshold shifts or explain why the Veteran's lack of hearing loss two years after separation from service proved his current hearing loss was unrelated thereto, thereby undermining its probative value.

Therefore, based on the analysis above and resolving all doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


